 



Exhibit 10.9
RURAL CELLULAR CORPORATION
KEY EMPLOYEE
DEFERRED COMPENSATION PLAN II
Table of Contents

              Page  
BACKGROUND
    1  
 
       
ARTICLE 1 DEFINITIONS
    1  
 
       
1.1 Account
    1  
1.2 Affiliate
    1  
1.3 Beneficiary
    1  
1.4 Change in Control
    1  
1.5 Code
    3  
1.6 Company
    3  
1.7 Compensation
    3  
1.8 Deferred Compensation
    4  
1.9 Effective Date
    4  
1.10 Eligible Employee
    4  
1.11 Employer
    4  
1.12 ERISA
    4  
1.13 Matching Contribution Percentage
    4  
1.14 Matching Contribution Compensation Percentage
    4  
1.15 Participant
    4  
1.16 Plan
    4  
1.17 Plan Administrator
    4  
1.18 Plan Year
    4  
1.19 Profit Sharing Contribution Percentage
    4  
1.20 Savings and Profit Sharing Plan
    5  
1.21 Specified Employee
    5  
1.22 Termination of Employment
    5  
1.23 Unforeseeable Emergency
    5  
 
       
ARTICLE 2 ADMINISTRATION
    6  
 
       
2.1 Powers and Duties
    6  
2.2 Delegation
    6  
 
       
ARTICLE 3 DEFERRED COMPENSATION
    6  
 
       
3.1 Elections to Defer Compensation
    6  
3.2 Employer Contributions
    7  
3.3 Deferred Compensation Accounts
    8  
3.4 Deemed Investments
    9  
 
       
ARTICLE 4 PAYMENT OF DEFERRED COMPENSATION
    9  

-i-



--------------------------------------------------------------------------------



 



              Page  
4.1 Payment of Deferred Compensation
    9  
4.2 Commencement of Payments
    9  
4.3 Method of Payment
    10  
4.4 Amount of Payments
    10  
4.5 Participant Elections
    10  
4.6 Acceleration of Payments
    10  
4.7 Facility of Payment
    13  
 
       
ARTICLE 5 CLAIMS PROCEDURE
    13  
 
       
5.1 Decisions on Claims
    13  
5.2 Review of Denied Claims
    13  
 
       
ARTICLE 6 FUNDING
    14  
 
       
ARTICLE 7 AMENDMENT AND TERMINATION
    14  
 
       
7.1 Amendment
    14  
7.2 Termination
    14  
 
       
ARTICLE 8 GENERAL PROVISIONS
    15  
 
       
8.1 Status of Participants
    15  
8.2 No Guaranty of Employment
    15  
8.3 Delegation of Authority
    15  
8.4 Legal Actions
    15  
8.5 Applicable Law
    15  
8.6 Rules of Construction
    15  
8.7 Expenses of Administration
    15  
8.8 Indemnification
    15  
8.9 Code Section 409A
    16  

-ii-



--------------------------------------------------------------------------------



 



BACKGROUND
The Rural Cellular Corporation Key Employee Deferred Compensation Plan II
(“Plan”), as hereinafter set forth, has been adopted by Rural Cellular
Corporation for the purpose of providing deferred compensation to a select group
of its management and highly compensated employees. This Plan constitutes an
amendment and restatement of the Rural Cellular Corporation Key Employee
Deferred Compensation Plan (“Original Plan”) with respect to all compensation
deferred by or on behalf of its Participants on and after January 1, 2005. The
Original Plan remains in effect and governs all compensation deferred by or on
behalf of its Participants prior to January 1, 2005.
ARTICLE 1
DEFINITIONS
When the following words or phrases are used in this Plan, they shall have the
meanings set forth below unless otherwise specifically provided:
1.1 Account. An account that has been established for a Participant pursuant to
Section 3.3.
1.2 Affiliate. A corporation in which the Company is a majority shareholder, or
a corporation in a chain of corporations beginning with the Company and ending
with the Affiliate, in which each corporation is a majority shareholder of
another corporation in the chain.
1.3 Beneficiary. The person or persons (including a trustee or trustees)
designated as a Participant’s Beneficiary in the last written instrument signed
by the Participant for the purposes of this Plan and received by the Company
prior to the Participant’s death. If no such person has been designated, the
Participant’s Beneficiary shall be the person or persons who constitute the
Participant’s beneficiary for the purposes of the Savings and Profit Sharing
Plan.
1.4 Change in Control. For the purposes of Article 7 a Change in Control shall
occur upon the occurrence of a Change in the Ownership of the Company, a Change
in Effective Control of the Company, or a Change in Ownership of the Company’s
Assets. Each of these terms shall have the meanings set forth as follows:

  (a)   Change in Ownership. A Change in Ownership shall occur on the date that
any one person, or more than one person acting as a group, acquires ownership of
stock of the Company that, together with the stock of the Company owned by such
person or group, constitutes more than 50% of the total fair market value, or
50% of the total voting power, of the stock of the Company. An increase in the
percentage of stock owned by any one person, or by persons acting as a group, as
a result of a transaction in which the Company acquires its stock in exchange
for property will be treated as an acquisition of stock for the purposes of this
paragraph. Notwithstanding the foregoing:

     (i) if any one person, or more than one person acting as a group, is
considered to own more than 50% of the total fair market value or total voting

-1-



--------------------------------------------------------------------------------



 



power of the stock of the Company immediately prior to an acquisition, the
acquisition of additional stock by the same person or persons will not cause a
Change in Ownership of the Company; and
     (ii) a Change in Ownership of the Company will not occur unless there has
been a transfer or issuance of stock of the Company, and stock in the Company
remains outstanding after such transfer or issuance.

  (b)   Change in Effective Control. A Change in Effective Control of the
Company will occur on the date that:

     (i) any one person, or more than one person acting as a group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 35% or more of the total voting power of the Company’s stock; or
     (ii) a majority of the members of the Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s board of directors
prior to the date of the appointment or election.
Notwithstanding the foregoing, if any one person, or more than one person acting
as a group, effectively controls the Company (within the meaning of this
paragraph (b)) immediately prior to an acquisition of additional control, the
acquisition of additional control of the Company by the same person or persons
will not cause a Change in Effective Control of the Company.

  (c)   Change in Ownership of the Company’s Assets. A Change in Ownership of
the Company’s Assets will occur on the date that any one person, or more than
one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company having a total gross fair market value that
equals or exceeds 40% of the total gross fair market value of all of the assets
of the Company immediately prior to such acquisition or acquisitions. For this
purpose, “gross fair market value” means the value of the assets of the Company,
or the value of the assets being disposed of, determined without regard to any
liabilities associated with such assets. Notwithstanding the foregoing, a
transfer of the Company’s Assets to;

     (i) a shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock;
     (ii) an entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

-2-



--------------------------------------------------------------------------------



 



     (iii) a person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all of
the Company’s outstanding stock; or
     (iv) an entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in clause (iii);
will not treated as a Change in Ownership of the Company’s Assets. For the
purposes of subparagraphs (ii) through (iv), a person’s status is determined
immediately after the transfer of the assets.

  (d)   Special Rules. The following rules shall apply in determining whether a
Change in Control of the Company has occurred:

     (i) Persons Acting as a Group. Persons will not be considered to be acting
as a group solely because they purchase or own stock, or purchase assets, of the
Company at the same time or as a result of the same public offering. However,
persons will be considered to be acting as a group if they are owners of a
corporation that enters into a merger, consolidation, purchase or acquisition of
stock or assets, or similar business transaction with the Company. If a person,
including an entity shareholder, owns stock in both corporations that enter into
a merger, consolidation, purchase or acquisition of stock, or similar
transaction, such shareholder will be considered to be acting as a group with
other shareholders in a corporation only to the extent of their ownership
interest in that corporation prior to the transaction giving rise to the change,
and not with respect to their ownership interest in the other corporation.
     (ii) Attribution of Stock Ownership. Section 318(a) of the Code will be
applied in determining stock ownership. Stock underlying a vested option will be
treated as owned by the individual who holds the vested option, and stock
underlying an unvested option will not be treated as owned by the individual who
holds the unvested option. However, if a vested option is exercisable for stock
that is not substantially vested (as defined by Sections 1.83-3(b) and (j) of
the Income Tax Regulations), the stock underlying the option will not treated as
owned by the individual who holds the option.
1.5 Code. The Internal Revenue Code of 1986, as from time to time amended.
1.6 Company. Rural Cellular Corporation, a Minnesota corporation, and any
successor corporation.
1.7 Compensation.
               (a) For the purposes of Section 3.2, Compensation means
compensation that is taken into account in determining the amount of a
Participant’s contributions under the Savings and Profit Sharing Plan, but
without regard to any limitations that are imposed by the Savings and Profit
Sharing Plan to effectuate the requirements of Section 401(a)(17) of the Code.

-3-



--------------------------------------------------------------------------------



 



               (b) For all other purposes, Compensation means a Participant’s
base salary, and any incentive compensation that is payable to the Participant
in cash.
1.8 Deferred Compensation. The balance credited to a Participant’s Accounts.
1.9 Effective Date. January 1, 2005.
1.10 Eligible Employee. An employee of an Employer who is a member of a select
group of management or highly compensated employees within the meaning of
Section 201(2) of ERISA, and who has been designated by the Plan Administrator
as being eligible to participate in the Plan. The employees listed in Appendix A
hereto have been designated by the Plan Administrator as being eligible to
participate in the Plan as of the Effective Date.
1.11 Employer. The Company, and each Affiliate that has been designated by the
Plan Administrator.
1.12 ERISA. The Employee Retirement Income Security Act of 1974, as from time to
time amended.
1.13 Matching Contribution Percentage. The percentage, if any, that will be used
in determining the amount of matching contributions to be made on behalf of a
Participant pursuant to Section 3.2(a). The Matching Contribution Percentage for
a payroll period will be established by the Plan Administrator, acting in its
sole and exclusive discretion. If the Plan Administrator does not establish a
Matching Contribution Percentage for any such payroll period, the Matching
Contribution Percentage for that payroll period will be 0%.
1.14 Matching Contribution Compensation Percentage. The maximum percentage of a
Participant’s Compensation that may be contributed to the Plan and to the
Savings and Profit Sharing Plan as matching contributions for any payroll
period. The Matching Contribution Compensation Percentage for a payroll period
will be established by the Plan Administrator, acting in its sole and exclusive
discretion. If the Plan Administrator does not establish a Matching Contribution
Compensation Percentage for any such payroll period, the Matching Contribution
Percentage for that payroll period will be 3%.
1.15 Participant. An Eligible Employee for whom an Account has been established
pursuant to Section 3.3.
1.16 Plan. The Rural Cellular Corporation Key Employee Deferred Compensation
Plan, as set forth herein, and as from time to time amended.
1.17 Plan Administrator. The Compensation Committee of the Company’s Board of
Directors.
1.18 Plan Year. The calendar year.
1.19 Profit Sharing Contribution Percentage. The percentage, if any, that will
be used in determining the amount of profit sharing contributions to be made on
behalf of a Participant pursuant to Section 3.2(b). The Profit Sharing
Contribution Percentage for a payroll period will

-4-



--------------------------------------------------------------------------------



 



be established by the Plan Administrator, acting in its sole and exclusive
discretion. If the Plan Administrator does not establish a Profit Sharing
Contribution Percentage for any such payroll period, the Profit Sharing
Contribution Percentage for that payroll period will be 0%.
1.20 Savings and Profit Sharing Plan. The Rural Cellular Corporation Savings and
Profit Sharing Plan, as from time to time in effect.
1.21 Specified Employee An individual who is a “key employee” (as defined in
Section 416(i)(1)(A)(i), (ii) or (iii) of the Code, without regard to paragraph
(5) thereof) of the Company. Specified Employees shall be identified in
accordance with the requirements of Section 409A of the Code and the regulations
thereunder, with December 31st of each calendar year being the “identification
date”.
1.22 Termination of Employment. Severance of a Participant’s employment
relationship with all of the Employers and their Affiliates. A transfer of
employment among Employers or their Affiliates will not constitute a Termination
of Employment. The employment relationship will also be treated as continuing
and no Termination of Employment will be deemed to have occurred while the
Participant is on military leave, sick leave, or other bona fide leave of
absence (such as temporary employment by the government) if the period of such
leave does not exceed six months, or any longer period during which the
Employee’s right to reemployment is provided for by statute or by contract. If
the period of a leave exceeds six months and the Employee’s right to
reemployment is not provided for by statute or by contract, a Termination of
Employment will be deemed to have occurred on the first date immediately
following the expiration of such six month period. A Participant will not be
deemed to have a Termination of Employment for this purpose unless the
termination constitutes a “separation from service” according to the meaning
given to that term by Treas. Reg.1.409A-1(h) (“Separation From Service”). In the
event that the Participant ceases to be an employee with any of the Employers or
their Affiliates, but continues to perform services for one or more of the
Employers or their Affiliates in a capacity other than as an employee (such as
an independent contractor, director or consultant) that would be sufficient to
cause the termination of employment not to constitute a Separation From Service,
the later date on which a Separation from Service actually does occur shall be
deemed to be the date the Participant’s Termination of Employment occurs for
purposes of the Agreement.
1.23 Unforeseeable Emergency. A severe financial hardship of a Participant or
Beneficiary resulting from an illness or accident of the Participant or
Beneficiary, the Participant’s or Beneficiary’s spouse, or the Participant’s or
Beneficiary’s dependent (as defined in Section 152(a) of the Code), or the loss
of the Participant’s or Beneficiary’s property due to casualty, or other similar
extraordinary and unforeseeable circumstance arising as a result of events
beyond the control of the Participant or Beneficiary. Unforeseeable Emergencies
will include, for example: the imminent foreclosure or eviction from the
Participant’s or Beneficiary’s home; the need to pay for medical expenses,
medical insurance deductibles, or prescription drug costs; or the need to pay
for funeral costs of a spouse or dependent. As set forth in Treas. Reg.
§1.409A-3(g)(3)(i), whether an Unforeseeable Emergency exists shall be
determined by the Plan Administrator on the relevant facts and circumstances of
each particular case.

-5-



--------------------------------------------------------------------------------



 



ARTICLE 2
ADMINISTRATION
2.1 Powers and Duties. Full power and authority to construe, interpret, and
administer this Plan is vested in the Plan Administrator. In particular, the
Plan Administrator shall make each determination provided for in this Plan and
may adopt such rules, regulations, and procedures as it deems necessary or
desirable to the efficient administration of the Plan. The Plan Administrator’s
determinations need not be uniform, and may be made by it selectively among
persons who may be eligible to participate in the Plan. The Plan Administrator
shall have sole and exclusive discretion in the exercise of its powers and
duties hereunder, and all determinations made by the Plan Administrator shall be
final, conclusive, and binding unless they are found by a court of competent
jurisdiction to have been arbitrary and capricious.
2.2 Delegation. The Plan Administrator may delegate part or all of its duties to
any person or persons, and may from time to time revoke any such delegation and
delegate its duties to another person or persons. Each such delegation to a
person who is not an employee of the Company or an Affiliate shall be in
writing, a copy will be furnished to the person to whom the duty is delegated,
and the person to whom the duty is delegated shall file a written acceptance
with the Plan Administrator. A delegate’s duty will terminate upon revocation of
the delegation by the Plan Administrator, upon withdrawal of such person’s
acceptance, or, in the case of a delegate who is an employee of the Company or
an Affiliate, upon termination of the delegate’s employment. A person to whom
administrative duties are delegated may not, unless the delegation provides
otherwise, delegate such duties to another person.
ARTICLE 3
DEFERRED COMPENSATION
3.1 Elections to Defer Compensation.
          (a) An Eligible Employee may elect to defer up to 100% of his or her
Compensation for any Plan Year. An election to defer Compensation shall be in
writing and it must be received by the Plan Administrator prior to the first day
of the Plan Year in which the services for which the Compensation is payable are
to be performed; provided, that, in the case of an individual who first becomes
an Eligible Employee after the first day of a Plan Year, an election to defer
Compensation for services to be performed subsequent to the date of the election
and during the Plan Year in which the individual first becomes an Eligible
Employee may be made on or before the date that is 30 days after the individual
first becomes an Eligible Employee. In the case of incentive compensation, such
an election during the first year of eligibility shall apply to a portion of the
incentive compensation equal to the total incentive compensation paid to the
Eligible Employee for that first year of eligibility multiplied by the ratio of
the number of days remaining in that first year of eligibility subsequent to the
date of the election over the total number of days for which the incentive
compensation for that first year of eligibility was paid.
          (b) Amounts deferred from base salary shall reduce the Participant’s
base salary in equal installments for each pay period during the portion of the
Plan Year to which the

-6-



--------------------------------------------------------------------------------



 



election applies. Amounts deferred from incentive compensation shall reduce the
Participant’s incentive compensation on the date such incentive compensation
would otherwise be paid to the Participant.
          (c) An election to defer Compensation shall be subject to the
following requirements:

  (i)   The election may defer a percentage (which shall not be less than 5%) of
the Participant’s base salary, and/or a percentage (which shall not be less than
5%) of the Participant’s incentive compensation.     (ii)   The election shall
be irrevocable, and it shall apply to all Compensation payable for services
performed by the Participant during the portion of the Plan Year to which it
applies, except that a Participant may terminate an election to defer
Compensation if the Plan Administrator determines that this is necessary as a
result of an Unforeseeable Emergency.

3.2 Employer Contributions.
          (a) Matching Contributions. For each payroll period during which a
Participant is eligible to receive matching contributions under the Savings and
Profit Sharing Plan, the Participant’s Employer shall credit to the
Participant’s Account an amount equal to:

   (i)   the lesser of:

  (A)   the Matching Contribution Percentage times the sum of: (1) the amounts
contributed by the Participant to the Savings and Profit Sharing Plan during the
payroll period that are eligible for matching contributions; plus (2) the
Compensation deferred by the Participant during the payroll period pursuant to
Section 3.1; or     (B)   the Matching Contribution Compensation Percentage
times the Participant’s Compensation for the payroll period;

          minus

   (ii)   the matching contributions that are made to the Savings and Profit
Sharing Plan on behalf of the Participant for the payroll period.

          (b) Profit Sharing Contributions. For each Plan Year during which a
Participant is eligible to receive a profit sharing contribution under the
Savings and Profit Sharing Plan, the Participant’s Employer shall also credit to
the Participant’s Account an amount equal to:

   (i)   The Profit Sharing Contribution Percentage times the Participant’s
Compensation for the Plan Year; minus

-7-



--------------------------------------------------------------------------------



 



  (ii)   the profit sharing contributions that are made to the Savings and
Profit Sharing Plan on behalf of the Participant for the Plan Year.

3.3 Deferred Compensation Accounts. The Plan Administrator shall establish one
or more Accounts in the name of each Participant to record the Deferred
Compensation payable to that Participant. Such Accounts shall be for bookkeeping
purposes only, and shall not be deemed to create a fund or trust for the benefit
of the Participant. Each Participant’s Accounts shall be established,
maintained, and periodically adjusted as follows:

  (a)   Separate Accounts. Separate Accounts shall be maintained for the portion
of a Participant’s Deferred Compensation (if any) that is distributable in a
lump sum, and for the portion of a Participant’s Deferred Compensation (if any)
that is distributable in installments. Separate Accounts shall also be
maintained for each portion of a Participant’s Deferred Compensation that is
distributable at a different time.     (b)   Credits. The Plan Administrator
shall credit the following amounts to a Participant’s Account:

  (i)   Amounts deferred by the Participant pursuant to Section 3.1 shall be
credited to the Participant’s Account as of the dates on which they are applied
to reduce the Participant’s current Compensation.     (ii)   Amounts contributed
on behalf of the Participant pursuant to Section 3.2 shall be credited to the
Participant’s Account on the dates as of which the corresponding contributions
are credited to the Participant’s account under the Savings and Profit Sharing
Plan.     (iii)   Investment earnings (including unrealized appreciation)
attributable to the Participant’s deemed investments shall be credited to the
Participant’s Account as of such dates during each Plan Year as the Plan
Administrator shall reasonably determine in accordance with rules that are
uniformly applied to all similarly situated Participants.

  (c)   Charges. The Plan Administrator shall charge the following amounts to a
Participant’s Account:

  (i)   The amount of any payment made to or on behalf of the Participant shall
be charged to the Participant’s Account as of the date on which the payment is
made.     (ii)   Investment losses (including unrealized depreciation)
attributable to the Participant’s deemed investments shall be charged to the
Participant’s Account as of such dates during each Plan Year as the Plan
Administrator shall reasonably determine in accordance with rules that are
uniformly applied to all similarly situated Participants.

-8-



--------------------------------------------------------------------------------



 



3.4 Deemed Investments.
          (a) Prior to its payment to the Participant, a Participant’s Deferred
Compensation shall be deemed to be invested in such investments as shall be
permitted by the Plan Administrator and selected by the Participant, in
accordance with rules that are adopted by the Plan Administrator and uniformly
applied to all similarly situated Participants.
          (b) Although the amount of a Participant’s Deferred Compensation is
measured by the value of and earnings on certain deemed investments, the
Employers need not actually make such investments. Rather, the value of and
earnings on such investments are merely a measuring device to determine the
amounts to be paid to the Participant pursuant to Article 4. If an Employer
should actually purchase any of the investments that are deemed to have been
made for a Participant’s Account, they shall be subject to the claims of the
Employer’s general creditors in the event of its insolvency.
ARTICLE 4
PAYMENT OF DEFERRED COMPENSATION
4.1 Payment of Deferred Compensation. In the event of a Participant’s
Termination of Employment for reasons other than the Participant’s death, the
balance credited to the Participant’s Accounts shall be paid to the Participant.
In the event of a Participant’s death, the balance credited to the Participant’s
Accounts shall be paid to the Participant’s Beneficiary.
4.2 Commencement of Payments. Payment of a Participant’s Deferred Compensation
shall commence as follows:

  (a)   Death. In the case of a Participant’s death, payment shall commence
within 30 days after the date the Participant’s Beneficiary is identified and
located by the Employer.     (b)   Termination of Employment. In the case of a
Participant’s Termination of Employment for reasons other than the Participant’s
death, payment shall commence within 30 days after:

  (i)   the Participant’s Termination of Employment; or     (ii)   the last day
of any Plan Year ending subsequent to the Participant’s Termination of
Employment and prior to the Participant’s 66th birthday;

as elected by the Participant pursuant to Section 4.5; provided, that in the
case of a Participant who is a Specified Employee, payment shall not commence
prior to the date that is six months after the date of the Participant’s
Termination of Employment.
If payment of the Participant’s Deferred Compensation is to be made in annual
installments, the second installment shall be paid within 30 days after the last
day of the Plan Year following the Plan Year in which the first installment is
paid, and each subsequent installment shall be paid within 30 days after the
last day of the Plan Year for which that installment is paid.

-9-



--------------------------------------------------------------------------------



 



4.3 Method of Payment. A Participant’s Deferred Compensation will be paid in a
lump sum or in up to ten annual installments, as elected by the Participant
pursuant to Section 4.5.
4.4 Amount of Payments. The amount of a lump sum payment shall be the balance
credited to the Participant’s Accounts as of a date selected by the Plan
Administrator, which date shall not be more than 30 days prior to the date the
lump sum is paid. The amount of an installment payment shall be equal to the
balance credited to the Participant’s Accounts as of a date selected by the Plan
Administrator (which date shall not be more than 30 days prior to the date the
installment is paid), divided by the number of installments (including the
current installment) remaining to be paid.
4.5 Participant Elections.
               (a) When a Participant elects to defer Compensation pursuant to
Section 3.1, the Participant may also make an election as to the time at which
payment of such Deferred Compensation will commence following the Participant’s
Termination of Employment for reasons other than the Participant’s death, and as
to the method (lump sum or installments) in which such Deferred Compensation
will be paid following the Participant’s death or Termination of Employment.
Each such election shall be due by the due date for the election under
Section 3.1, and it shall apply to all Deferred Compensation that is
attributable to the Plan Year to which the election under Section 3.1 applies.
If a Participant fails to make an election for any Plan Year, the election that
was in effect for the previous Plan Year shall remain in effect for such Plan
Year. If no election was in effect for the previous Plan Year, Deferred
Compensation that is attributable to such Plan Year will, subject to the
provisions of Section 4.2 relating to Specified Employees, be distributed in a
lump sum within 30 days after the date of the Participant’s death or Termination
of Employment.
               (b) A Participant (or, in the event of a Participant’s death, the
Participant’s Beneficiary) may change an election as to the method of payment of
the Deferred Compensation credited to any of the Participant’s Accounts at any
time by giving written notice of such changed election to the Plan
Administrator; provided, however, that (i) any such change in election shall not
be effective until the first anniversary of the receipt of the notice by the
Plan Administrator; (ii) except in the case of a change in election related to a
payment on account of death or an Unforeseeable Emergency, the payment with
respect to such change in election is deferred for a period of not less than
five (5) years from the date such payment would otherwise have been paid; and
(iii) any such change in election may not be made less than twelve (12) months
prior to the date the payment is scheduled to be paid.
4.6 Acceleration of Payments. The Company may, in its discretion, pay part or
all of the Participant’s Deferred Compensation prior to the time provided in
Section 4.2 for any of the following reasons:

  (a)   Domestic Relations Order. The Company may pay part or all of the
Participant’s Deferred Compensation to an individual other than the Participant
to the extent necessary to fulfill the requirements of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code).

-10-



--------------------------------------------------------------------------------



 



    (b)   Unforeseeable Emergency. The Company may pay part or all of the
Participant’s Deferred Compensation to the Participant if the Company determines
that the payment is necessary to alleviate a severe financial hardship resulting
from an Unforeseeable Emergency. Such action shall be taken only if the
Participant submits a written application describing the circumstances that are
deemed to justify the payment and the amount necessary to prevent severe
financial hardship, together with such supporting evidence as the Plan
Administrator may reasonably require. The amount distributed to the Participant
pursuant to this paragraph may not exceed the amount necessary to satisfy the
emergency, plus amounts necessary to pay taxes reasonably anticipated as a
result of the payment. Payment may not be made pursuant to this section to the
extent the Participant’s hardship is or may be relieved:

     (i) through reimbursement or compensation by insurance or otherwise;
     (ii) by liquidation of the Participant’s assets, to the extent this would
not in itself cause severe financial hardship, or
     (iii) by the termination of the Participant’s election to defer
Compensation.

  (c)   Conflicts of interest. The Company may pay part or all of the
Participant’s Deferred Compensation to the Participant if the Company determines
that such payments are necessary to comply with a certificate of divestiture (as
defined in Section 1043(b)(2) of the Code).     (d)   Taxes. The Company may pay
part or all of the Participant’s Deferred Compensation to the Participant if the
Company determines that such payments are necessary to pay the Federal Insurance
Contributions Act (FICA) tax imposed under Sections 3101, 3121(a), or 3121(v)(2)
of the Code on the Deferred Compensation (the “FICA Amount”); to pay the income
tax at source on wages imposed under Section 3401 of the Code or the
corresponding withholding provisions of applicable state, local, or foreign tax
laws as a result of the payment of the FICA Amount; and to pay the additional
income tax at source on wages attributable to the pyramiding Section 3401 wages
and taxes; provided, that the total payment under this subparagraph (ii) may not
exceed the aggregate of the FICA Amount, and the income tax withholding related
to the FICA Amount.     (e)   Payments Upon Income Inclusion Under Section 409A.
The Company may pay part or all of the Participant’s Deferred Compensation to
the Participant if there is a final determination that the Deferred Compensation
is subject to, and fails to meet the requirements of, Section 409A of the Code
and the regulations thereunder. Such payment may not exceed the amount required
to be included in the Participant’s income as a result of the failure to comply
with the requirements of Section 409A. For the purposes of this paragraph (d), a
“final determination” means a determination by the Internal Revenue Service or a
court of competent

-11-



--------------------------------------------------------------------------------



 



      jurisdiction from which no further appeal may be taken, either because
there is no further appeal available or because the time to take such appeal has
expired.     (f)   Plan Termination. The Company shall pay part or all of the
Participant’s Deferred Compensation to the Participant if the Plan is terminated
due to:

  (i)   the Employer’s exercise of its discretion under Article 7 to terminate
the Plan within 12 months of a corporate dissolution taxed under Section 331 of
the Code, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A). In such event, all of the Participants’ Deferred Compensation
shall be paid to and included in the Participants’ gross incomes no later than:

     (A) the calendar year in which the Plan is terminated;
     (B) the calendar year in which the Deferred Compensation is no longer
subject to a substantial risk of forfeiture; or
     (C) the first calendar year in which payment of the Deferred Compensation
is administratively practicable;
whichever last occurs.

  (ii)   the Employer’s exercise of its discretion under Article 7 to terminate
the Plan within 30 days preceding, or within 12 months after, a Change in
Control; provided, that:

     (A) all substantially similar arrangements sponsored by the Company are
also terminated; and
     (B) the Participants, and all participants under any such substantially
similar arrangements, receive all amounts of compensation deferred under the
terminated arrangements within 12 months after the date of termination.

  (iii)   the Employer’s exercise of its discretion under Article 7 to terminate
the Plan for any other reason, provided, that:

     (A) all arrangements sponsored by the Employer that would be aggregated
with Plan under Proposed Treasury Regulation Section 1.409A-1(c) if any
Participant participated in all of the arrangements (“Arrangements”) are also
terminated;
     (B) no payments, other than payments that would be payable under the terms
of the Arrangements if the termination had not occurred, are made within
12 months after the termination of all Arrangements;

-12-



--------------------------------------------------------------------------------



 



     (C) all payments are made within 24 months after the termination of all
such Arrangements; and
     (D) the Employer does not adopt a new Arrangement that would be aggregated
with any terminated Arrangement under Proposed Treasury
Regulation Section 1.409A-1(c), if any Participant participated in both
arrangements, at any time within five years following the termination of all
Arrangements.

  (iv)   Such other events and conditions as the Commissioner of Internal
Revenue may prescribe in generally applicable guidance published in the Internal
Revenue Bulletin.

4.7 Facility of Payment. An Employer may make payments due to a legally
incompetent person in such of the following ways as the Plan Administrator shall
determine:
          (a) directly to such person;
          (b) to the legal representative of such person; or
          (c) to a near relative of such person to be used for the person’s
benefit.
Any payment made in accordance with the provisions of this section shall be a
complete discharge of the Employer’s liability for the making of such payment.
ARTICLE 5
CLAIMS PROCEDURE
5.1 Decisions on Claims. If a claim for benefits is denied, the Plan
Administrator shall furnish to the claimant within 90 days after its receipt of
the claim (or within 180 days after such receipt if special circumstances
require an extension of time) a written notice that:
          (a) specifies the reasons for the denial;
          (b) refers to the pertinent provisions of the Plan on which the denial
is based;
          (c) describes any additional material or information necessary for the
perfection of the claim and explains why such material or information is
necessary; and
          (d) explains the claim review procedures.
5.2 Review of Denied Claims. Upon the written request of the claimant submitted
within 60 days after his or her receipt of such written notice, the Plan
Administrator shall afford the claimant a full and fair review of the decision
denying the claim and, if so requested, permit the claimant to review and obtain
copies of any documents that are pertinent to the claim, permit the claimant to
submit issues and comments in writing, and afford the claimant an opportunity to
meet with appropriate representatives of the Plan Administrator as a part of the
review procedure. Within

-13-



--------------------------------------------------------------------------------



 



60 days after its receipt of a request for review (or within 120 days after such
receipt if special circumstances, such as the need to hold a hearing, require an
extension of time) the Plan Administrator shall notify the claimant in writing
of its decision and the reasons for its decision and shall refer the claimant to
the provisions of the Plan that form the basis for its decision.
ARTICLE 6
FUNDING
This Plan is intended to be “unfunded” for the purposes of the Code and Title I
of ERISA; however, nothing herein shall prevent an Employer, in its sole
discretion, from establishing one or more trusts, of the type commonly known as
“rabbi trusts,” to assist it in meeting its obligations under the Plan;
provided, however, that neither the assets set aside in such rabbi trust nor the
trust itself shall be located outside the United States.
ARTICLE 7
AMENDMENT AND TERMINATION
7.1 Amendment. The Plan Administrator may amend this Plan at any time and for
any reason, including without limitation, the cessation of deferrals under the
Plan; provided, however, that no amendment of the Plan shall alter a
Participant’s right to receive payment of amounts previously credited to the
Participant’s Accounts.
7.2 Termination. No termination of the Plan shall be permitted, except as
follows:
(a) within the 30 days preceding or the 12 months following a Change in Control
of the Company, provided, that the Company complies
      with Section 4.6(f)(ii);
(b) in the event of a dissolution of the Company that is taxed under section 331
of the Code, provided, that the Company complies with
     Section 4.6(f)(i);
(c) with the approval of a bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A),
provided, that the Company complies with Section 4.6
     (f)(i); or
(d) for any other reason, provided, that the Company complies with Section
4.6(f)(iii).

-14-



--------------------------------------------------------------------------------



 



ARTICLE 8
GENERAL PROVISIONS
8.1 Status of Participants. Each Participant and Beneficiary shall be a general
unsecured creditor of his or her Employer with respect to amounts payable
hereunder, this Plan constituting a mere promise by the Employers to make
benefit payments in the future. A Participant’s or Beneficiary’s right to
receive payments under the Plan are not subject in any manner to anticipation,
alienation, sale, assignment, pledge, encumbrance, attachment, or garnishment by
the creditors of the Participant or the Participant’s Beneficiaries.
8.2 No Guaranty of Employment. The establishment of this Plan shall not give a
Participant any legal or equitable right to be continued in the employ of an
Employer, nor shall it interfere with an Employer’s right to terminate the
employment of any of its employees, with or without cause.
8.3 Delegation of Authority. Whenever, under the terms of this Plan, an Employer
is permitted or required to do or perform any act, it shall be done or performed
by the Board of Directors of the Employer, by any duly authorized committee
thereof, or by any officer of the Employer duly authorized by the articles of
incorporation, bylaws, or Board of Directors of the Employer.
8.4 Legal Actions. No Participant, Beneficiary, or other person having or
claiming to have an interest in this Plan shall be a necessary party to any
action or proceeding involving the Plan, and no such person shall be entitled to
any notice or process, except to the extent required by applicable law. Any
final judgment that is not appealed or appealable that may be entered in any
such action or proceeding shall be binding and conclusive on all persons having
or claiming to have any interest in this Plan.
8.5 Applicable Law. This Plan shall be construed and interpreted in accordance
with the laws of the State of Minnesota, except to the extent the same are
preempted by ERISA or other federal law.
8.6 Rules of Construction. Wherever any words are used herein in the masculine
gender, they shall be construed as though they were also used in the feminine
gender in all cases where they would so apply, and wherever any words are used
herein in the singular form they shall be construed as though they were also
used in the plural form in all cases where they would so apply. Headings of
sections and subsections of this Plan are inserted for convenience of reference,
are not a part of this Plan, and are not to be considered in the construction
hereof. The words “hereof,” “herein,” “hereunder,” and other similar compounds
of the word “here” shall mean and refer to the entire Plan, and not to any
particular provision or section.
8.7 Expenses of Administration. All expenses and costs incurred in connection
with the administration or operation of the Plan shall be paid by the Employers
and/or any trust of the type described in Article 6.
8.8 Indemnification. Each Employer shall, to the extent permitted by its
articles of incorporation and bylaws, and by the laws of the state in which it
is incorporated, indemnify any employee or director of an Employer or an
Affiliate providing services to the Plan against any and all liabilities arising
by reason of any act or omission, made in good faith pursuant to the provisions
of the Plan, including expenses reasonably incurred in the defense of any claim
relating thereto.

-15-



--------------------------------------------------------------------------------



 



8.9 Code Section 409A. The Plan is intended to satisfy the requirements for
nonqualified deferred compensation plans set forth in Section 409A of the Code,
and it is shall be interpreted, administered and construed consistent with said
intent. If any provision of the Plan is or becomes or is deemed to be
inconsistent with such requirements, such provision shall be construed or deemed
amended to conform to such requirements; provided, that if such a provision
cannot be so construed or deemed amended without, in the determination of the
Company, materially altering the purpose or intent of the Plan, such provision
shall be stricken and the remainder of the Plan shall remain in full force and
effect.
* * * * *
To record the adoption of the Plan as set forth above, the undersigned has
executed this document this ___day of ___, 2006, for and on behalf of the
Company.

                  RURAL CELLULAR CORPORATION  
 
           
 
  By        
 
           
 
           
 
  As its        

-16-



--------------------------------------------------------------------------------



 



APPENDIX A
TO THE
RURAL CELLULAR CORPORATION
KEY EMPLOYEE DEFERRED COMPENSATION PLAN
The following individuals have been designated by the Plan Administrator as
being eligible to participate in the Plan as of the Effective Date:
Richard P. Ekstrand
Ann K. Newhall
Wesley E. Schultz

-17-